Citation Nr: 1741624	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), and to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case is now before the RO in Reno, Nevada.

After the statement of the case was issued in February 2016, additional VA treatment records were associated with the claims file.  In a June 2017 Informal Hearing Presentation, the representative, on behalf of the Veteran, waived consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.37, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his currently diagnosed COPD developed as a result of his active duty service.  In particular, he asserts that he was exposed to asbestos while serving as a seaman aboard the USS Perkins and USS Walker during World War II.  A February 1944 service treatment record shows that the Veteran was treated for complaints of a dry cough for the past two to three days.  He was diagnosed with acute catarrhal fever.  

At an August 2013 VA examination, the VA examiner opined that the Veteran's COPD or chronic bronchitis was less likely than not caused by asbestos exposure in service.  That opinion was based on the findings that COPD is not caused by exposure to asbestos, that asbestos causes primarily a restrictive lung disease, and that the cause of COPD is chronic bronchitis which leads to COPD.  Although the VA examiner noted the Veteran's prior smoking history (he had quit smoking 11 years ago), no discussion of any relevance of such smoking history to the Veteran's current respiratory condition was made.  Furthermore, the VA examiner failed to discuss the Veteran's in-service history of coughing complaints and diagnosis for acute catarrhal fever.  Finally, the VA examiner's conclusion that the Veteran's COPD was caused by his chronic bronchitis appears conclusory, as it was not based on any specific reference to the Veteran's medical history.  Accordingly, the Board finds that the August 2013 VA examiner's opinion is inadequate, and therefore, a remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, a review of recent VA treatment records shows that the Veteran's respiratory condition may have progressed.  In June 2016, a one centimeter right lower lobe nodule was found, which may indicate a primary lung neoplasm.  On remand, the VA examiner must address all of the Veteran's current respiratory diagnoses in providing an etiological opinion. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his respiratory disability that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain an addendum VA opinion from the August 2013 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his respiratory disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disability had its onset during active duty service, or is otherwise etiologically related service, to include as due to asbestos exposure, or related to his in-service complaints of coughing?

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




